                         IN THE UNITED STATES DISTRICT COURT FOR THE
                                 MIDDLE DISTRICT OF TENNESSEE
                                     NASHVILLE DIVISION


    FRANCIS KEISTER,                               )
                                                   )
            Plaintiff,                             )
                                                   )       No. 3:20-cv-00862
    v.                                             )       JUDGE RICHARDSON
                                                   )
    AMAZON DHAI1, et al.,                          )
                                                   )
            Defendants.                            )

                                              ORDER
           Pending before the Court is a Report and Recommendation of the Magistrate Judge (Doc.

No. 31), recommending that Defendant’s1 Motion to Dismiss (Doc. No. 22) be granted. No

Objections to the Report and Recommendation have been filed.2

           The failure to object to a report and recommendation releases the Court from its duty to

independently review the matter. Frias v. Frias, No. 2:18-cv-00076, 2019 WL 549506, at *2 (M.D.

Tenn. Feb. 12, 2019); Hart v. Bee Property Mgmt., No. 18-cv-11851, 2019 WL 1242372, at *1

(E.D. Mich. March 18, 2019) (citing Thomas v. Arn, 474 U.S. 140, 149 (1985)). The district court

is not required to review, under a de novo or any other standard, those aspects of the report and


1
  Though Amazon DHAI1 is listed separately in the case caption, the Court has previously
indicated that the two entities (Amazon DHAI1 and Amazon.com, Inc.) appear to be the same, and
that Plaintiff does not appear to maintain separate claims against Amazon DHAI1. (Doc. No. 12
at n.1). Therefore, the Court herein refers to Defendant using the singular.
2
  Plaintiff filed a Notice of Appeal and a motion for extension of time to pay the associated filing
fee three days after the Report and Recommendation was filed. (Doc. No. 33). The Court denied
the motion for extension of time to pay the associated filing fee and gave Plaintiff an additional 21
days to respond to the Report and Recommendation, as Plaintiff seemed to misunderstand the
process for objecting to the Report and Recommendation. (Doc. No. 34). Instead of thereafter
properly objecting, Plaintiff attempted to pay the filing fee associated with her notice of appeal.
(Doc. No. 35). The Court ordered the money refunded to Plaintiff. (Doc. No. 36). No objections
have been filed regarding the Report and Recommendation.
                                                  1

         Case 3:20-cv-00862 Document 37 Filed 06/09/21 Page 1 of 2 PageID #: 113
recommendation to which no objection is made. Ashraf v. Adventist Health System/Sunbelt, Inc.,

322 F. Supp. 3d 879, 881 (W.D. Tenn. 2018); Benson v. Walden Security, No. 3:18-cv-0010, 2018

WL 6322332, at *3 (M.D. Tenn. Dec. 4, 2018). The district court should adopt the magistrate

judge’s findings and rulings to which no specific objection is filed. Id.

       Nonetheless, the Court has reviewed the Report and Recommendation and the file. The

Report and Recommendation is adopted and approved. Accordingly, Defendant’s Motion to

Dismiss (Doc. No. 22) is GRANTED. This action is DISMISSED, and the Clerk is directed to

close the file. This Order shall constitute the final judgment in this case under Fed. R. Civ. P. 58.

       IT IS SO ORDERED.


                                              ____________________________________
                                              ELI RICHARDSON
                                              UNITED STATES DISTRICT JUDGE




                                                  2

    Case 3:20-cv-00862 Document 37 Filed 06/09/21 Page 2 of 2 PageID #: 114
